Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the positive limitations of “a holding member attached to a maxillary posterior tooth” in line 4-5, and “an anchoring part, anchored to an implanted member implanted into a palate” each of which active claims a part of the human organism (attached to a maxillary posterior tooth and an implanted member implanted into a palate) and thus is encompassing a human organism as part of the claims themselves.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohki et al. (US 2006/0257811 A1).
Regarding claim 1, Ohki discloses tooth moving device for distalizing a maxillary posterior tooth (Fig. 11 entire device is attached to posterior molars on a maxilla as element 98 is the hard palate, see image below), comprising:
 a track part extending from a mesial end to a distal end along a palate-side teeth alignment (See annotated Fig. 11 below) ; 
a sliding part, slidably attached to the track part, and engaging with a holding member attached to a maxillary posterior tooth (see annotated Fig. 11 below); 
a lock part fixed to the track part close to the mesial end relative to the sliding part (see annotated Fig. 11 below);
an elastic part intervening between the lock part and the sliding part to bias the sliding part toward the distal end (see annotated Fig. 11 below);  and 
an anchoring part, anchored to an implanted member implanted into a palate, and connected to the distal end (see annotated Fig. 11 below, further Fig. 2a element 12 is the implant, element 16a exemplary of the anchoring part).

    PNG
    media_image1.png
    586
    765
    media_image1.png
    Greyscale


Regarding claim 2, being a different reading of what a connecting part is than the embodiment of claim 3,  Ohki further discloses one embodiment wherein the anchoring part is formed of a coupling part (Fig. 2a element 16, Fig. 3/4 element 36) coupled with the implanted member (Fig. 2a element 16a coupled to implanted member 12, Figs. 3/4  element 36a coupled to implanted members 32) and a connecting part connecting the coupling part to the distal end (Fig. 11 element 97); wherein the coupling part is formed of a plate (Fig. 2a-c element 16 being a plate, Fig. 3-4 element 36 being a plate); wherein the track part and the connecting part are formed of a wire (Fig. 11 element 97 being a wire, paragraph [0126] “a wire 97”)  ; and wherein the plate and the wire are fixed on a distal side of the 
Regarding claim 3, being a different reading of what a connecting part is than the embodiment of claim 2, Ohki further discloses a wherein the anchoring part is formed of a coupling part (Fig. 2a element 16, Fig. 3/4 element 36) coupled with the implanted member (Fig. 2a element 16a coupled to implanted member 12, Figs. 3/4  element 36a coupled to implanted members 32) and a connecting part connecting the coupling part to the distal end (Fig. 2a element 16b, Fig. 3/4 element 36b, see image below); wherein the coupling part and the connecting part are formed of a plate (Fig. 3 element 36 being a plate); wherein the track part is formed of a wire (fig. 11 element 97 which makes up the track part where the spring and sliding part are retained is a wire) ; and wherein the plate and the wire are fixed at the distal end (fig. 3 element 37, analog to 97, is connected to element 36b).

    PNG
    media_image2.png
    279
    505
    media_image2.png
    Greyscale
 

Regarding claims 4-6, Ohki further discloses wherein the track part, the sliding part, the lock part, and the elastic part are provided on each of left and right sides relative to the anchoring part (See annotated Fig. 11 above demonstrating left and right locations of each of the claimed elements).
Conclusion
See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        12/03/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772